 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11    MARTIN AGUAYO,                               Case No. 1:18-cv-00785-EPG

12                      Plaintiff,                 ORDER GRANTING DEFENDANTS F’S
                                                   MOTION FOR AN EXTENSION OF TIME OF 1
13            v.                                   DAY TO FILE RESPONSE TO PLAINTIFF’S
14                                                 OPENING BRIEF
      NANCY A. BERRYHILL, Acting
      Commissioner of Social Security
15                                                 (ECF NO. 18)
                        Defendants.
16

17
             Upon consideration of Defendant’s “Motion for an Extension of time of 1 Day for
18

19   Defendant’s Response to Plaintiff’s Opening Brief” (ECF No. 18) IT IS ORDERED that the

20   Motion is GRANTED. Defendant shall file its response to Plaintiff’s Opening Brief by April 30,

21   2019.
22

23
     IT IS SO ORDERED.
24

25      Dated:     April 30, 2019                           /s/
                                                     UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                     1
